CLARKSON, J., not sitting.
This was an action instituted by plaintiff against the defendants to recover the proceeds of a certain life insurance policy written by the corporate defendant upon the life of Louis A. Brown, now deceased. The plaintiff's claim to the proceeds of said policy was based upon an allegation and contention that a purported assignment of the policy to Louis A. Brown, her husband, signed by her, was void for the reason that it carried with it a warranty and was not executed in conformity to section 2515 of the Consolidated Statutes. The defendants denied said allegation and contended that the assignment of the policy to Louis A. Brown was in all respects regular and valid.
From judgment for the plaintiff the defendants appealed to the Supreme Court.
The Court being evenly divided in opinion, Mr. Justice Clarkson not sitting, the judgment of the Superior Court is affirmed and stands as the decision in this case, without becoming a precedent. Hayes v. Hickory,208 N.C. 845, and cases there cited.
Affirmed.
CLARKSON, J., not sitting. *Page 826